 


113 HR 5833 IH: Taxpayer Protections Against Abusive Seizures Act
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5833 
IN THE HOUSE OF REPRESENTATIVES 
 
December 10, 2014 
Mr. Camp (for himself and Mr. Levin) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require upon request a probable cause hearing in connection with property seizures relating to certain monetary instruments transactions. 
 
 
1.Short titleThis Act may be cited as the Taxpayer Protections Against Abusive Seizures Act. 
2.Probable cause hearing in connection with property seizures relating to certain monetary instruments transactions 
(a)In generalIf a hearing by a court of competent jurisdiction is requested within 14 days after the date on which notice is provided under subsection (b), property seized or restrained pursuant to section 5317(c)(2) of title 31, United States Code, with respect to an alleged violation of section 5324 of title 31 of such Code, shall be returned unless the court holds an adversarial hearing and finds within 14 days of such request that there is probable cause to believe that there is a violation of such section 5324 involving such property.  
(b)NoticeNotice shall be provided to each person from whom property is seized or restrained pursuant to section 5317(c)(2) of title 31, United States Code, of the rights of such person under subsection (a). 
(c)Effective dateSubsections (a) and (b) shall apply with respect to property seized or restrained after the date of the enactment of this Act.  
 
